DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2016/0346935 A1) and Tanaka et al. (JP 2014124740 A1)
Regarding claim 1, Nakayama et al. teach a robot system comprising: a robot (Fig. 1, element 10) collaboratively acting with a human (Fig. 1, element 9; paragraph 0033); a force sensor (Figs. 2-4, elements 12, 211-212) provided in the robot and detecting a force (paragraph 0034, 0061-0062); a control unit (Figs. 1-2, element 20) decelerating or stopping an action of the robot based on output from the force sensor (paragraph 0038-0039, 0044, 0048); a first temperature sensor (Figs. 2-4, element 37, 
Tanaka et al. teach a robot system comprising: a robot (Figs. 1-3, element 1; paragraph 0019); a force sensor (Fig. 5, element 81) provided in the robot and detecting a force (paragraph 0035); a control unit (Fig. 4, element 20, 201, 301, 401) decelerating or stopping an action of the robot based on output from the force sensor (paragraph 0019, 0030, 0036-0037, 0042); a first temperature sensor (Fig. 5, element 82) detecting a temperature of the force sensor (paragraph 0037); an execution unit (Figs. 4-5, element 20, 71, 72) performing a warm-up operation (Fig. 6, steps S101-S104) in the robot until output from the first temperature sensor reaches a first target value (paragraph 0008-0009, 0019, 0035, 0037, 0040, 0050-0054).
It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known warm-up operation technique taught by Tanaka et al. to the prior art robot system taught by Nakayama et al. Application of the well-known warm-up operation technique taught by Tanaka et al. to the prior art robot system taught by Nakayama et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including the robot system taught by Nakayama et al. having an execution unit performing a warm up operation in the robot until output from the first temperature sensor reaches a first target value.
Regarding claim 2, Nakayama et al. teach the robot system according to claim 1. Nakayama et al. are silent regarding a second temperature sensor detecting an ambient temperature, wherein the execution unit performs the warmup operation based on output from the first temperature sensor and output from the second temperature sensor. 

It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known warm-up operation technique taught by Tanaka et al. to the prior art robot system taught by Nakayama et al. Application of the well-known warm-up operation technique taught by Tanaka et al. to the prior art robot system taught by Nakayama et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including a second temperature sensor detecting ambient temperature, wherein the execution unit performs the warmup operation based on output from the first temperature sensor and output from the second temperature sensor.
Regarding claim 3, Nakayama et al. teach the robot system as applied to claim 1 above, wherein the output from the first temperature sensor is a detection value of the temperature of the force sensor (paragraph 0064, 0066).
Regarding claim 4, Nakayama et al. teach the robot system as applied to claim 1 above, wherein the output from the first temperature sensor is an amount of change (rise amount) per unit time (period of time) in the temperature of the force sensor (paragraph 0018, 0047).
Regarding claim 6, Nakayama et al. teach the robot system as applied to claim 1 above, wherein the force sensor has a housing (Fig. 3, element 200, 200a, 200b) and a force detection unit (Fig. 3, element 211-212) provided inside of the housing, and the first temperature sensor (Fig. 3, element 213-214) is provided inside of the housing (paragraph 0061-0066).
Regarding claim 7, Nakayama et al. teach the robot system as applied to claim 1 above, wherein the robot has a base (Fig. 1, element 13) and an arm (Fig. 1, element 10) a coupled to the base (paragraph 0034). Tanaka et al. teach the robot system as applied to claim 1 above, wherein the robot has a base (Figs. 1-2, element 11, 112) and an arm (Fig. 1, element 12-15) coupled to the base (paragraph 0020, 0030). 
The combination of Nakayama et al. and Tanaka et al. differ from the claimed invention in that both Nakayama et al. and Tanaka et al. are silent regarding the location of the execution unit and the control unit being inside of the base. However, It would have been an obvious matter of design choice to place the execution unit and the control unit into the robot base because such placement would have been well within the level of skill of the person having ordinary skill in the art, because such placement would not have modified the operation of the combination and because such placement would have yielded predictable results. The predictable results including the execution unit and the control unit being placed inside the base of the robot. 
Regarding claim 9, Nakayama et al. teach a control apparatus that controls a robot collaboratively acting with a human, comprising: a control unit (Figs. 1-2, element 20) decelerating or stopping an action of the robot based on output from a force sensor (Figs. 2-4, elements 12, 211-212) provided in the robot and detecting a force (paragraph 0034, 0038-0039, 0044, 0048, 0061-0062). Nakayama et al. are silent regarding an execution unit performing warm-up operation in the robot until output from a first temperature sensor detecting a temperature of the force sensor reaches a first target value.
Tanaka et al. teach a robot system comprising: a robot (Figs. 1-3, element 1; paragraph 0019); a force sensor (Fig. 5, element 81) provided in the robot and detecting a force (paragraph 0035); a control unit (Fig. 4, element 20, 201, 301, 401) decelerating or stopping an action of the robot based on output from the force sensor (paragraph 0019, 0030, 0036-0037, 0042); a first temperature sensor (Fig. 5, 
It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known warm-up operation technique taught by Tanaka et al. to the prior art robot system taught by Nakayama et al. Application of the well-known warm-up operation technique taught by Tanaka et al. to the prior art robot system taught by Nakayama et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including the robot system taught by Nakayama et al. having an execution unit performing a warm up operation in the robot until output from the first temperature sensor detecting a temperature of the force sensor reaches a first target value.
Regarding claim 10, Nakayama et al. teach a control method of controlling a robot collaboratively acting with a human, comprising: detecting a temperature (via Fig. 2, element 37) of a force sensor (Figs. 2-4, elements 12, 211-212) provided in [a] robot (Figs. 1-3, element 10) and detecting a force (Fig. 2, element 22) using a first temperature sensor (Figs. 2-4, element 37, 213-214). Nakayama et al. are silent regarding performing warm-up operation in the robot until output from the first temperature sensor reaches a first target value. 
Tanaka et al. teach a robot system comprising: a robot (Figs. 1-3, element 1; paragraph 0019); a force sensor (Fig. 5, element 81) provided in the robot and detecting a force (paragraph 0035); a control unit (Fig. 4, element 20, 201, 301, 401) decelerating or stopping an action of the robot based on output from the force sensor (paragraph 0019, 0030, 0036-0037, 0042); a first temperature sensor (Fig. 5, element 82) detecting a temperature of the force sensor (paragraph 0037); an execution unit (Figs. 4-5, 
It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known warm-up operation technique taught by Tanaka et al. to the prior art robot system taught by Nakayama et al. Application of the well-known warm-up operation technique taught by Tanaka et al. to the prior art robot system taught by Nakayama et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including the robot system taught by Nakayama et al. having an execution unit performing a warm up operation in the robot until output from the first temperature sensor reaches a first target value.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. and Tanaka et al. as applied to claim 1 above, and further in view of Mimura et al. (US 2021/0252713 A1).
Regarding claim 8, Nakayama et al. teach the robot system as applied to claim 1 above. Tanaka et al. teach that execution unit calculates an operation time (Fig. 10, time duration between time k and time l) of the warm-up operation based on output from the first sensor (paragraph 0051, 0066). Neither Nakayama et al. nor Tanaka et al. teach a display unit displaying operation time. 
Mimura et al. (US 2021/0252713 A1) teach a display unit (Fig. 22B, element 131) that displays an operation time (paragraph 0329). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known display technique taught by Mimura et al. to the combination of Nakayama et al. and Tanaka et al. Application of the well known technique to the combination would have been obvious because such application would have been well within the .
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dale Moyer/Primary Examiner, Art Unit 3664